                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION

    David B. Harrell, Jr.,                               Civil Action No. 2:19-cv-1699-CMC

                               Plaintiff,                      OPINION AND ORDER
                   vs.

    Bryan Stirling and Martin Frink,

                               Defendants.

          This matter is before the court on Plaintiff’s Complaint filed June 13, 2019.1 ECF No. 1.

In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2), D.S.C., this matter was

referred to United States Magistrate Judge Mary Gordon Baker for pre-trial proceedings and a

Report and Recommendation (“Report”) on dispositive issues.

          On August 2, 2019, the Magistrate Judge issued a Proper Form Order and a Reference

Order, granting Plaintiff’s motion to proceed in forma pauperis and denying his motion for

hearing/to appoint counsel, and also notifying Plaintiff portions of his Complaint were subject to

summary dismissal for failure to state a claim. ECF Nos. 12, 13, 14. Plaintiff was given an

opportunity to amend his Complaint and was notified that if he failed to do so, the Magistrate

Judge would recommend summary dismissal on some claims. ECF No. 7. Plaintiff filed

objections to the Proper Form Order, stating his Complaint contained sufficient evidence of his




1
  Plaintiff originally filed this Complaint with another inmate, Warren Russell. The court
determined the two plaintiffs would not be permitted to proceed in a single suit, terminated Russell
from that suit, created a new case, and filed the Complaint in this case for Plaintiff only. ECF No.
8. Russell’s suit continues on his new docket.
claims. ECF No. 18. He also filed a Proposed Amended Complaint, containing the same

allegations as his original Complaint. ECF No. 19.

        On September 12, 2019, the Magistrate Judge issued a Report recommending certain

claims and Defendant Frink be summarily dismissed. ECF No. 24. The Report also recommended

Plaintiff’s equal protection claim against Defendant Stirling for race-based prison transfers be

allowed to proceed. The Magistrate Judge advised Plaintiff of the procedures and requirements for

filing objections to the Report and the serious consequences if he failed to do so. The court

received Plaintiff’s timely filed objections on October 1, 2019. ECF No. 26.

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        The Report notes Plaintiff resubmitted the same allegations instead of filing an Amended

Complaint addressing the deficiencies identified by the Magistrate Judge in her Proper Form
                                                    2
Order, and filed a letter disagreeing with the Proper Form Order. ECF No. 24 at 2. The Report

considered Plaintiff’s letter, and believes Plaintiff confused summary judgment with summary

dismissal. Id. at 4. Plaintiff focused on the evidence he provided to prove his claims, instead of

addressing legal deficiencies in his Complaint. Id. The Report goes on to recommend Plaintiff’s

claims against Defendant Frink and claims other than equal protection race-based prison transfer

be dismissed as they fail to state a facially plausible claim for relief. Id.

        Plaintiff objects to the Report, arguing the court is “deliberately misconstru[ing] his

argument” regarding his Due Process claim. ECF No. 26 at 1. He asserts the state created a

procedural due process for inner-state-compact transfers and then violated that process. Id. He

also argues he does not have access to institutional opportunities the inmates in South Carolina

Department of Corrections custody have, but similarly situated inmates have that access. Id. at 2.

He contends he is being denied his right to rehabilitation and suffers deprivation of visitation due

to the transfer. Id. Finally, he argues his claims should be allowed to continue, including those

against Defendant Frink, because the exhibits attached to his Complaint clearly establish those

claims. Id. at 2-3.

        The court finds Plaintiff’s objections unavailing. Again, Plaintiff merely reiterates his

disagreement with the court. Plaintiff cites a state statute and policy manual he states create a

procedural due process right; however, those documents do not create a violation of the United

States Constitution sufficient to pursue in federal court. The Report explains why his other claims

similarly do not rise to the level of constitutional violations. In addition, to the extent Plaintiff

argues exhibits attached to his Complaint show the material facts of his claims, the court notes
                                                   3
Fed. R. Civ. P. 8(a) requires complaints to contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” His Complaint contains no reference to Defendant

Frink’s actions he asserts violate his rights.

        After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court agrees with the Report’s recommendation certain claims and

Defendant Frink should be dismissed. Accordingly, the court adopts the Report by reference in

this Order. Defendant Frink is hereby dismissed without prejudice, as are Plaintiff’s claims other

than the equal protection claim against Defendant Stirling. The equal protection claim regarding

race-based prison transfers shall proceed. This case is re-referred to the Magistrate Judge for

further pre-trial proceedings.

        IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
October 7, 2019




                                                 4
